DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested: ELECTRONIC DEVICE INCLUDING PREVIEW IMAGES FOR BACKGROUND SCREEN FOR FLEXIBLE DISPLAY AND CONTROL METHOD THEREOF.

Abstract
	The abstract of the disclosure is objected to because the abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.  The content of a patent abstract should be such as to enable the reader thereof, regardless of his or her degree of familiarity with patent documents, to determine quickly from a cursory inspection of the abstract the nature and gist of the technical disclosure and that which is new in the art to which the invention pertains.  It should not copy the claims.  Correction is required. See MPEP §608.01(b).

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 10-11 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2018/0329514 A1) in view of Kim (US 2013/0305189 A1, IDS dated Mar. 29, 2022).
	As to claim 1, Kwon teaches an electronic device (Kwon, Abs., a “deformable display device”) comprising: 
	a display (Kwon, FIGS. 1A and 6A, [0038], “display unit 250”) having a display area (Kwon, e.g., see FIGS. 6B-7C), wherein a size of the display area visually exposed in of the electronic device is reduced (Kwon, FIG. 7A, [0164], Examiner interprets the state corresponding to the “expansion area 310” as the 1st state) and a size of the display area visually exposed in a second state of the electronic device is enlarged (Kwon, FIG. 7C, [0167], Examiner interprets the state corresponding to the “expansion area 330” as the 2nd state); and 
	a processor (Kwon, FIG. 4, [0064], “control unit 180”) operatively connected to (Kwon, see FIG. 4) the display (Kwon, FIG. 4, [0063], “display unit 250 may perform a function of the display unit 151 of the mobile terminal 100”), wherein the processor (Kwon, FIG. 4, [0064], “control unit 180”) is configured to: 
	acquire state information of the electronic device (Kwon, FIG. 5, [0149], e.g., “detects a force for expanding the display unit 250 in the first direction through the sensing unit 210 in operation S101”), successively display a first preview image (Kwon, FIG. 7A, [0164], “content 311 displayed in the expansion area 310 may be a preview image”; Examiner interprets “content 311” as the 1st preview image) and a second preview image (Kwon, FIG. 7C, [0167], “the control unit 290 may display in the expansion area 330 the content 331”; Examiner interprets “content 331” as the 2nd preview image) on the display (Kwon, see FIGS. 7A-7C, “display unit 250”), based on the state information of the electronic device (Kwon, see FIGS. 7A-7C, “expansion distance d2” corresponding the 1st state and “expansion distance d4” corresponding to the 2nd state), 
	wherein the first preview image (Kwon, FIG. 7A, [0164], “content 311”) comprises a first area (Kwon, FIG. 7A, [0165], “expansion area 310”) of a specified image (Kwon, FIG. 6C, [0155], “content 303 implying content to be displayed next in the expansion area 300”) and, 
	wherein the second preview image (Kwon, FIG. 7C, [0167], “content 331”) comprises a second area (Kwon, FIG. 7C, [0167], “expansion area 330”) extending from the first area of the image (Kwon, see FIGS. 7A-7C). 
Kwon fails to explicitly teach the first preview image “corresponds to a preview image of a background screen in the first state”; and the second preview image “corresponds to a preview image of a background screen in the second state, and specify the image as a background screen, based on a first user input”.  
However, Kim teaches the concepts that the first preview image corresponds to a preview image of a background screen in the first state (Kim, e.g., FIG. 4C, [0128], Examiner interprets “preview screen 253” containing most of the “selected image 252” as the preview image of a background screen in the 1st state); and 
the second preview image corresponds to a preview image of a background screen in the second state (Kim, e.g., FIG. 4C, [0128], “the controller 180 may change the horizontal and vertical ratio of the selected image 252”; Examiner interprets “preview screen 253” with extended width as the preview image of a background screen in the 2nd  state), and 
specify the image as a background screen, based on a first user input (Kim, FIG. 4D-4E, [0128]-[0129], user’s “touch input” on “OK button”, then “as illustrated in FIG. 4E, the background image of the background screen may be specified”).  
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the “deformable display device” taught by Kwon to further perform the steps of providing the “preview screen 253” for the “selected image 252” to set up a “background screen”, as taught by Kim, in order to provide “a mobile terminal and control method thereof capable of enhancing the user's convenience associated with configuring a background image of the background screen” (Kim, [0008]).
	As to claim 2, Kwon teaches the electronic device of claim 1, wherein the second area (Kwon, FIG. 7C, [0167], “expansion area 330”) comprises the first area (Kwon, FIG. 7A, [0165], “expansion area 310”) and a third area (Kwon, FIG. 7B, [0166], “expansion area 320”) adjacent to (Kwon, see FIGS. 7A-7C) the first area (Kwon, FIG. 7A, [0165], “expansion area 310”).  
	As to claim 3, Kwon teaches the electronic device of claim 2, wherein the processor (Kwon, FIG. 4, [0064], “control unit 180”) is configured to: 
	display the first preview image (Kwon, FIG. 7A, [0164], “content 311”) on the display (Kwon, see FIGS. 7A-7C, “display unit 250”) having the first state (Kwon, FIG. 7A, [0164], the state corresponding to the “expansion area 310”) based on a state of the electronic device being the first state (Kwon, see FIG. 7A); and 
	display the second preview image (Kwon, FIG. 7C, [0167], “content 331”) such that the third area gradually appears in one direction (Kwon, see FIG. 7C, gradually appears, i.e., “content(s) 311 → 321 → 331”).  
	As to claim 4, Kwon in view of Kim teaches the electronic device of claim 2, wherein the processor (Kwon, FIG. 4, [0064], “control unit 180”) is configured to: 
	display the second preview image (Kwon, FIG. 7C, [0167], “content 331”) on the display (Kwon, see FIGS. 7A-7C, “display unit 250”) having the second state (Kwon, FIG. 7C, [0167], the state corresponding to the “expansion area 330”) based on a state of the electronic device being the second state (Kwon, see FIG. 7C); and - 55 -0210-0536 (GM-202007-061-1-US0, 2021-OPSE-5926/US) 
	display the first preview image (Kim, FIG. 5D, [0134], “preview screen 253”) such that the third area gradually disappears in one direction (Kim, see FIGS. 5C-5D, as the user moves the “preview screen 253” to the left, the right end portion of the “image” gradually disappears).  Examiner renders the same motivation as in claim 1.
	As to claim 7, Kwon in view of Kim teaches the electronic device of claim 1, wherein, when a state of the electronic device is the first state (Kwon, FIG. 7A, [0164], the state corresponding to the “expansion area 310”), the processor (Kwon, FIG. 4, [0064], “control unit 180”) is configured to: 
	specify one area of the image as the first area, based on a second user input; and specify the second area in the image, based on the specified first area and an extending direction of the display (Kim, [0128], “the controller 180 may change the size of the selected image 252 based on a pinch-in or pinch-out touch input”; the user may specify one area of the “selected image 252” as the 1st area based on the initial touch for “pinch-out”, then specify the extended image of the “selected image 252” as the 2nd image by “pinch-out” input in the extending direction).  Examiner renders the same motivation as in claim 1.
	As to claim 10, Kwon in view of Kim teaches the electronic device of claim 1, wherein, when a state of the electronic device is the second state (Kwon, FIG. 7C, [0167], the state corresponding to the “expansion area 330”) , the processor (Kwon, FIG. 4, [0064], “control unit 180”) is configured to: 
	specify one area of the image as the second area, based on a second user input; and specify the first area in the image, based on the specified second area and a retracting direction of the display (Kim, [0128], “the controller 180 may change the size of the selected image 252 based on a pinch-in or pinch-out touch input”; the user may specify one area of the “selected image 252” as the 2nd area based on the initial touch for “pinch-out”, then specify the extended image of the “selected image 252” as the 1st image by “pinch-out” input in the retracting direction).  Examiner renders the same motivation as in claim 1.
	As to claim 11, Kwon in view of Kim teaches the electronic device of claim 1, wherein an aspect ratio of the first area (Kwon, FIG. 7A, [0165], “expansion area 310”) of the image (Kim, e.g., FIG. 4C, [0128], “selected image 252”) corresponds to an aspect ratio of the display area of the display visually exposed in the first state (Kwon, FIG. 7A, [0164], the state corresponding to the “expansion area 310”), and wherein an aspect ratio of the second area (Kwon, FIG. 7C, [0167], “expansion area 330”) of the image (Kim, e.g., FIG. 4C, [0128], “selected image 252”) corresponds to an aspect ratio of the display area of the display visually exposed in the second state (Kwon, FIG. 7C, [0167], “expansion area 330”).  Examiner renders the same motivation as in claim 1.
	As to claim 13, Kwon in view of Kim teaches the electronic device of claim 1, wherein the processor (Kwon, FIG. 4, [0064], “control unit 180”) is configured to display, on the display, a user interface comprising a guide phrase (Kwon, FIG. 6B, [0154], “guide 301 for ‘expand the screen more’”) including an indication that a preview image representing a background screen (Kim, e.g., FIG. 4C, [0128], e.g., “selected image 252”) varying according to a change in a state of the electronic device is displayed (Kwon, see FIGS. 6C-7J).  Examiner renders the same motivation as in claim 1.
	As to claim 14, Kim teaches the electronic device of claim 1, wherein the processor is further configured to: 
	display a user interface related to background screen setting on the display (Kim, FIG. 5B, [0132], “option menu 254”); and 
	specify the image as a background screen, based on the first user input to the user interface (Kim, FIG. 5D, [0136], “the background image of the background screen may be specified as at least a partial region of the selected image 252 that has been overlapped with the preview screen 253”).  Examiner renders the same motivation as in claim 1.
	As to claim 15, it differs from claim 1 only in that it is the method for controlling the electronic device of claim 1.  It recites the similar limitations as in claim 1, and Kwon in view of Kim teaches them.  Examiner renders the same motivation as in claim 1.  Please see claim 1 for detailed analysis.
	As to claims 16-17, they recite the similar limitations as in claims 2-3, respectively, and Kwon teaches them.   Please see claims 2-3 for detailed analysis.
	As to claim 18, it recites the similar limitations as in claim 4, and Kwon in view of Kim teaches them.  Examiner renders the same motivation as in claim 1.  Please see claim 4 for detailed analysis.

Allowable Subject Matter
Claims 5-6, 8-9, 12 and 19-20 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 5, the closest known prior art, i.e., Kwon et al. (US 2018/0329514 A1), Kim (US 2013/0305189 A1, IDS dated Mar. 29, 2022), Xu et al. (US 2015/0113475 A1) and Kang et al. (US 2018/0275770 A1), alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitations “display the first area of the image in the second preview image based on a first display attribute; and display the third area of the image in the second preview image based on a second display attribute at least partially different from the first display attribute”.
As to claim 6, it depends from claim 6, and is allowable at least for the same reason above.
As to claim 8, the closest known prior art indicated above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitations “when a state of the electronic device is the second state, the processor is further configured to: display the first preview image based on a first display attribute; and display the second preview image based on a second display attribute at least partially different from the first display attribute”.
As to claim 9, it depends from claim 8, and is allowable at least for the same reason above.
As to claim 12, the closest known prior art indicated above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitations “when the electronic device is in the first state, display the first preview image and, subsequently, display the second preview image; or when the electronic device is in the second state, display the second preview image and, subsequently, display the first preview image”.
As to claim 19, it recites the similar limitations as in claim 5, and is allowable for the same reason above.  Please see claim 5 for detailed analysis.
As to claim 20, it depends from claim 19, and is allowable at least for the reason above.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure: (1) Xu et al. (US 2015/0113475 A1) teaches the concept of “providing an image preview to improve the effect and efficiency of previewing images” (Abs.); and (2) Kang et al. (US 2018/0275770 A1) teaches the concept of “displaying various pieces of content according to the extension of the width of a flexible display” (Abs.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Aug. 12, 2022


/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        


***